MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be                                         Jul 02 2018, 9:59 am
regarded as precedent or cited before any
                                                                                  CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Emily A. Fehr                                             Curtis T. Hill, Jr.
Public Defender                                           Attorney General of Indiana
Fortville, Indiana
                                                          Robert J. Henke
Nicole A. Zelin                                           Abigail Recker
Pritzke & Davis, LLP                                      Deputy Attorney General
Greenfield, Indiana                                       Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re The Termination of The                              July 2, 2018
Parent-Child Relationship of:                             Court of Appeals Case No.
Ca.B. and C.B. (Minor Children),                          30A05-1711-JT-2788
and                                                       Appeal from the Hancock Circuit
                                                          Court
T.B. (Mother),
Appellant-Respondent,                                     The Honorable Jeffrey Eggers,
                                                          Judge
        v.
                                                          The Honorable R. Scott Sirk,
                                                          Court Commissioner
The Indiana Department of
Child Services,                                           Trial Court Cause Nos.
Appellee-Petitioner.                                      30C01-1704-JT-129
                                                          30C01-1704-JT-130



Barnes, Senior Judge.
Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018                   Page 1 of 24
                                                Case Summary
[1]   T.B. (“Mother”) appeals the termination of her parental rights to her children,

      C.B. and Ca.B. We affirm.


                                                         Issue
[2]   The restated issue before us is whether there is sufficient evidence to support the

      termination of Mother’s parental rights.


                                                        Facts
[3]   Mother gave birth to C.B. on August 3, 2009, and to Ca.B. on July 13, 2013.

      C.B.’s father is C.H.1 Ca.B.’s father is T.W.2 On January 28, 2016, the

      Hancock County Office of the Department of Child Services (“DCS”) received

      a report alleging that Mother was abusing heroin and methamphetamine,

      neglecting the children, and failing to properly supervise them. DCS family

      case manager Lauren Johnson made an unannounced visit to Mother and her

      boyfriend, T.W., and “observed [them] to be under the influence.” App. Vol. II

      p. 3. Mother and T.W. “were sweating profusely,” “had scabs on their faces




      1
       C.H. is not a party to this appeal. He was incarcerated at the outset of the underlying CHINS action and
      could not take custody of C.B. C.B. was placed with C.H.’s mother, Roxann Swann, during the pendency,
      and she intends to adopt C.B.
      2
        T.W.’s parental rights as to Ca.B. remain in effect. DCS is “giving him more time” because “[h]e has
      started to turn things around and he has been working on sobriety”; “he’s been getting services and he’s been
      consistently reporting to those services, he’s been attending the meetings, [and] he’s been in compliance.” Tr.
      Vol. II pp. 94, 96.

      Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018               Page 2 of 24
      and arms,” and “there was a distinct odor in the master bedroom . . . that is

      similar to the smell of methamphetamine.” Supp. Tr. Vol. II p. 10.


[4]   Mother subsequently tested positive for methamphetamine, amphetamine,

      opiates, and THC. C.B. told Johnson that “he often has to take care of Ca.B.”;

      that Mother and T.W. are “always in their bathroom and the door is locked”;

      he “has to feed [Ca.B.] and stay with him”; and “that he does not feel safe with

      [Mother] and T.W.” Id. at 12. DCS removed the children from Mother’s care.


[5]   On February 2, 2016, DCS filed petitions alleging that C.B. and Ca.B. were

      Children in Need of Services (“CHINS”). The trial court conducted an initial

      and fact-finding hearing on February 11, 2016, and entered these findings:


              e) Mother and Father admit that [C.B.] is a Child in Need of
              Services;


              f) Mother used illegal drugs while [C.B.] was in her care and
              custody;


                                                    *****


              i) Due to her illegal drug use, Mother could not adequately
              supervise [C.B.];


              j) Mother continues to struggle with substance use;


              k) [C.B.] needs services that would not otherwise be provided or
              accepted without the coercive intervention of the Court; . . . .


      App. Vol. II p. 4. The trial court made identical findings as to Ca.B.
      Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 3 of 24
[6]   The trial court conducted a dispositional hearing on April 6, 2016. In its

      ensuing order, the trial court found that the children should remain under

      DCS’s wardship. Under DCS’s case plan, Mother was to: (1) maintain contact

      with DCS and to provide updates regarding her contact information,

      household, employment, and criminal charges, if any; (2) allow

      scheduled/unscheduled DCS visits to assess her parenting; (3) keep

      appointments with DCS, the children’s court-appointed special advocate

      (“CASA”), and their service providers; (4) obtain and maintain housing as well

      as sufficient means of income or support to raise the children; (5) ensure and

      actively participate in home-based counseling; (6) complete substance abuse

      and parenting assessments and follow all service providers’ recommendations;

      (7) submit to random drug screens upon request; (8) abstain from possessing or

      using illegal drugs; (9) comply with supervised visitation; and (10) provide a

      safe, secure, abuse- and neglect-free environment for the children.


[7]   During the CHINS pendency, DCS referred Mother to Medicaid, out-of-home

      placement, supervised visitation, sibling visitation, individual therapy, random

      drug screens, and substance abuse treatment services. Mother, however, grew

      increasingly apathetic and “was unsuccessfully closed out of all services due to

      non-compliance.” Id. at 6. In the twenty-month CHINS pendency, she visited

      the children only once; consistently failed to comply with DCS’s case plan; and

      failed to maintain contact with DCS. Her counsel was allowed to withdraw

      “due to [M]other’s lack of participation.” Id.




      Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 4 of 24
[8]   The record reveals that, after various review hearings, permanency hearings,

      and hearings on motions for rule to show cause, the trial court consistently

      found Mother’s efforts to be lacking as follows: Mother (1) “has not complied

      with the child[ren]’s case plan”; (2)” has not complied with the dispositional

      order”; (3) “has not maintained contact with the Department”; (4) “has not

      engaged in services as ordered”3; (5) “has not provided any changes in address,

      household composition, employment or contact information” such that as of

      January 25, 2017, DCS did “not have a current address or phone number for

      Mother” and was “unable to verify that Mother’s home is suitable, safe and

      stable for the children; (6) has “provided false information to the DCS that she

      completed an intensive outpatient treatment program, but the alleged service

      provider had not provided that treatment for mother, and [M]other had failed to

      attend the scheduled intake appointment”; (7) was “unsuccessfully discharged

      from supervised visitation due to noncompliance”; (8) “had open referrals for

      substance abuse treatment since 2/2/2016, but has not completed any

      treatment programs”; (9) “was unsuccessfully discharged from home-based

      casework, individual therapy, and parenting education due to non-compliance”;

      (10) “never completed her clinical interview and assessment”; (11) “has not

      provided consistent drug screens”; (12) “has done nothing [in the twenty-month

      pendency] to improve her ability to parent the child safely”; (13) was



      3
        Mother contacted the family case manager in July 2016 following a hearing in which she was found in
      contempt and admonished to communicate with DCS. “However, when she would contact the family case
      manager, she would typically provide an excuse as to why she was not able to come in to submit a drug
      screen.” App. Vol. II p. 10.

      Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018        Page 5 of 24
unsuccessfully discharged from home-based casework and home-based therapy

programs due to noncompliance; (14) failed to complete a clinical interview and

assessment; (15) no-call-no-showed for multiple appointments with the family

case manager; (16) “has not provided any proof of any legal and stable sources

of income” such that DCS “is unable to determine if Mother has sufficient

income to financially support her children”; (17) provided no drug screens from

April 2016 until July 2017, after which she “provided a few drug screens” but

again failed to submit to drug screens as requested after July 20, 2017, such that

DCS “[wa]s not able to verify that Mother [wa]s not currently using,

manufacturing, trading, selling, possessing or distributing any illegal controlled

substances”; (18) was unsuccessfully discharged from parenting education for

noncompliance; (19) “was discharged from supervised visitation due to

noncompliance”; and (20) “[d]ue to Mother’s lack of compliance and failure to

appear to court hearings throughout her case,” she was unsuccessfully

discharged from all services [and] cease of services was ordered on

04/12/2017.”4 App. Vol. II pp. 6-7.




4
  DCS referred Mother to the following non-exhaustive list of services during the pendency; she was
unsuccessfully discharged from each one for non-compliance: (1) LifeLine Youth and Family Services for
Supervised Visitation on February 8, 2016; (2) LifeSolutions for home-based case work and individual
therapy on April 6, 2016; (3) Volunteers of America for inpatient substance abuse treatment on February 2,
2016; (4) LifeLine Youth and Family Services for parenting education on April 6, 2016; and (5) Indianapolis
Treatment Center.

Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018            Page 6 of 24
[9]    DCS’s wardship of the children resulted from Mother’s drug abuse. During the

       twenty-month pendency of the CHINS action, she was arrested for dealing ten

       or more grams of methamphetamine. The trial court’s findings state,


               Mother is currently facing felony 2 charges under cause 49G21-
               1703-F2-9974 for dealing in Methamphetamine
               Manufacture/Deliver/Finance - 10 or more grams. Mother’s co-
               defendant is also facing charges for dealing. The prosecutor
               indicated that the co-defendant is an illegal [alien] in this country
               and is facing multiple charges on the federal level due to his
               illegal [alien] status as well as his drug charges. Mother made
               phone calls while incarcerated. Those calls were to her
               associates. She told her associates that if they did not bail her out
               of jail, she would tell law enforcement everything she knows
               about the drug business. Mother was subsequently bailed out.
               The prosecutor informed DCS that these individuals are not your
               “run-of-the-mill pot smokers” but are trafficking large amounts of
               drugs into our community. Mother’s involvement in a dangerous
               criminal enterprise, along with her drug use, pose a safety threat
               to her, as well as any children that may be in her care. At this
               time, the Department does not believe it is safe or appropriate to
               allow [M]other to have access to her children, as their safety and
               best interest is paramount in this CHINS matter.


       Id. at 9.


[10]   Although Mother often stated that she wanted to reunite with the children, she

       failed to undertake the necessary steps to effect reunification. The trial court’s

       findings state,


                        4. Mother has been given the opportunity by the Court and
                        DCS to re-engage in services in an attempt to reunify with
                        her child[ren]. DCS has offered random drug screens and

       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 7 of 24
                 scheduled a case plan conference to discuss further
                 services. Mother has not come in to submit to drug
                 screens as asked. Mother has been unsuccessfully
                 discharged from all services referred by the Department;


                                                   *****


                 12. The Court, at the permanency hearing on 7/12/2017,
                 continued the TPR hearing regarding the child and
                 changed the permanency plan to a concurrent plan of
                 adoption and reunification. The Court made it clear that
                 this was [M]other’s last opportunity to make a change and
                 comply with services. Mother has not complied with
                 services, has not improved in her parenting ability, and
                 continues to put her own desires before the best interest of
                 her child[ren].


                 13. Mother testified, under oath, that she has not used any
                 illegal substances since the permanency hearing on
                 7/12/17. She testified that she has no positive drug
                 screens during the period from that date until the court
                 hearing today.


                 14. The Court entered an order for release of [M]other’s
                 records from Indianapolis Treatment Center.


                 15. Mother then informed the court that her previous
                 statement of not using illegal substances was untrue and
                 there were positive screens for illegal substances. Mother
                 thereby admitted to committing perjury at the hearing on
                 8/16/17 in this cause.


Id. at 11-12.



Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 8 of 24
[11]   On April 18, 2017, DCS filed petitions to terminate Mother’s parental rights to

       C.B. and Ca.B. The trial court conducted a fact-finding hearing on the petitions

       for termination on October 25, 2017. DCS assessment family case manager

       Lauren Johnson testified that she received the initial report about Mother’s

       substance abuse and that she interviewed Mother and T.W. Johnson

       performed a home environment check, administered drug screens, and removed

       the children after Mother and T.W. tested positive for methamphetamine.

       Johnson testified that she referred Mother to supervised visitation, residential

       substance abuse treatment, home based casework, home-based therapy, and

       parenting education, among other services. Tr. Vol. II p. 18.


[12]   DCS family case manager Connor McCarty testified that he took over Mother’s

       case in July 2016, but that Mother “did not stay in contact” and, except for

       “brief[ ]” contact in July and August 2016 and “one or two phone calls” before

       December 2016. Id. at 30. He testified that Mother failed to provide up-to-date

       contact information, failed to submit to regular drug screens, failed to complete

       her substance abuse assessment and was unsuccessfully discharged, and

       provided inaccurate information regarding her enrollment in intensive

       outpatient classes to address her substance abuse.


[13]   Mother failed to engage in services, even after DCS filed multiple rule to show

       cause motions regarding her lack of effort. He testified that Mother lied about

       remaining sober, but “went back and stated that she had lied and . . . did test

       positive.” Id. at 34. He testified further,



       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 9 of 24
               Since the time of removal Mother has continued to test positive
               as well as received unsuccessful discharges from any service that
               has tried to help her and change – and address her challenges, as
               well as now she has legal involvement and has been incarcerated
               quite a few times.


       Id. at 39. Mother contacted McCarty in March 2017 and “indicated . . . that

       she would like to meet and go over services again.” Id. at 32. He testified that

       DCS did not restart services because she failed to demonstrate consistency and

       because she “was not clean and sober during the summer.” Id. at 111.


[14]   McCarty testified as follows regarding the children’s progress in placement:


               [C.B.] has had ups and downs as far as his emotions and being
               very angry and having anger outbursts, not being able to control
               that anger or being able to express a lot of the trauma that he
               went through. He’s very – was very agitated. He was diagnosed
               with ADHD and PTSD, they had a lot of – or had a lot of issues
               in school as far as being able to focus and listen as well as trouble
               at home being able to – to there again follow, obey rules and
               things of that nature.


                                                      *****


                [C.B.] still has ups and downs, he’s got some really good—good
               weeks, and then as things come up he processes through them.
               But he’s fully engaged in his therapy with—he’s got two . . .
               therapists at this point. He’s got an individual therapist that he
               sees outside of school and then he also sees a therapist at school
               that’s able to do—work on social skills and group activities after
               school. And he’s able to—has done a lot better at being able to
               express his emotions, and grandparents have done a phenomenal
               job as well as working in that therapy and being engaged to help

       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 10 of 24
               take what he learns in therapy and be able to engage that at home
               to help calm him down, learn appropriate coping skills and things
               of that nature.


       Id. at 42-43. McCarty testified that he recommends adoption by C.B.’s paternal

       grandparents and that delaying adoption to allow Mother to more time to “get

       things together” would exacerbate C.B.’s behavioral issues and anxiety and

       could “caus[e] continued trauma” because C.B. craves permanency. Id. at 44.


[15]   As to Ca.B., McCarty testified that, upon removal, he was developmentally-

       delayed, nonverbal, and had dietary issues. In placement, Ca.B. “is engaged in

       services . . . . receives speech therapy as well as individual therapy and he—

       we’re working towards visitation with Father [T.W.].” Id. at 47. McCarty

       testified that it is in Ca.B.’s best interest to be adopted in his foster placement or

       reunified with T.W.


[16]   Child mental health therapist Becky Vandenburgh testified that she provided

       biweekly therapy services to C.B. for almost two years. At the outset of his

       therapy, C.B. “was a very sad, distraught little boy”; had “witnessed a lot of

       things . . . that he should not have” and “was very scared and broken and angry

       and hungry.” Id. at 54. C.B. has “ADHD, PTSD, parent/child neglect,

       [and]anxiety.” Id. Vandenburgh focused on “get[ting] him to feel safe and

       secure in an environment [with] rules and structure and food and doctor’s

       appointments and clothing” because


               if you don’t have those you can’t start to have safety, security,
               emotional development, you can’t focus in school. If you’re

       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 11 of 24
        always hungry, that’s your focus of where am I going to get my
        next meal. And I say that because he would tell me he wasn’t
        fed.


                                                   *****


        When we first started drawing together he drew a picture of this
        Mother with a chainsaw and he was chopping her up, so we saw
        a lot of anger. And in talking about that it’s—it’s hurt right? It’s
        pain. And he would say I love her but I hate her because she
        does drugs. Those are her—his words right. Lots of guns, I
        would see lots of scribbling of red, anger, hurt, pain. Sometimes
        he would draw a picture and then he would yell at it and cuss at
        it and I said you can say whatever you need to say in here. In
        our sandbox therapy you have a bunch of different toys you can
        pick from and they play out—they re-enact kind of their
        experience and what they’ve been through. So a lot of times he
        would be picking police officers and army people, guys with guns
        and swords and they – they would be fighting. So again, he—
        he’s seen police come to the house, he’s seen—he would say
        Mom would lock herself up in the bathroom or bedroom and not
        come out because – and he knew she was doing drugs, he would
        say he’d see needles and syringes. And over and over again he
        would say I hate her, I wish she would get sober, I don’t want to
        talk to her until she gets sober.


Id. at 55-56. Vandenburgh testified that C.B.’s paternal grandmother, Roxann

Swann, is consistent, reliable, actively participates in his therapy, adopts his

therapists’ recommendations and suggestions, and “has been a huge protective

factor in his being a successful, loving, productive individual when he grows

up.” Id. at 59. Vandenburgh testified that Mother has never participated in




Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 12 of 24
C.B.’s therapy and that she has “never once heard from her.” Id. at 59.

Vandenburgh has observed “[a] ton” of progress”:


        [C.B. is] happier. He’s—he’s engaged, he can play games and he
        can cooperate, he can share, he can—he’s polite . . . . He’s doing
        better in school. I remember one of the things he said to me was
        Mommy—I never went to school, they never made me go to
        school and I like school, I like to go and learn. Now since he’s
        started there he’s had ups and downs at school which is normal
        for what he’s been through that he’s gonna have some issues with
        focusing and anxiety and some of the stomachaches and
        headaches that he would have. But we’ve seen a lot of progress.


        * * * * * One of the last times I asked him to draw something
        that was—draw a picture of the rain. So it was very open to him
        and he drew a picture of himself in the rain with an umbrella
        over him which is an indicator that now he has some . . . coping
        skills that he now knows when I’m in the rain in need this
        protection. So the umbrella is a symbol of where and how he’s
        progressed from guns and chainsaws and anger and sadness to
        now I’m safe and I have protection.


Id. at 57-58. Vandenburgh testified that delaying termination of Mother’s

parental rights would deny C.B. “a better prognosis”


        [because] he needs the stability. . . .[H]e needs just to kind of be
        done and to know that he has a safe place that he can call home
        and it’s now—well, what’s gonna happen next, do I have to go
        back with her, will she be sober, how long will this take.


Id. at 59.




Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 13 of 24
[17]   C.B.’s paternal grandmother, Roxann Swan, testified that, among other times,

       C.B. “lived with [her] “from 2009 through 2013” and “from January through

       April 2015,” when “Mother needed some assistance, she was trying to help

       herself get off of drugs . . . . .” Id. at 65. Swann had the following concerns

       while C.B. was in Mother’s care:


               [C.B.] had PTSD, he was in need of glasses and had not gotten
               his exam, he was six and had never been to the dentist, he was
               catching strep throat a lot. I think it was just – that was due to
               immune system breakdown because he was not getting an
               adequate amount of sleep.


       Id. at 65. She also testified about C.B.’s linked issues relating to food and

       anxiety, including devouring his food, obsessing about the availability of food

       in the future, and being fearful of “tak[ing] the last piece of [food].” Id. at 66.

       She testified further,


               . . . [H]e would have to play his Xbox all day because—so he
               wouldn’t think about being hungry. He was raising and taking
               care of his brother and he would give up his food to make sure
               his brother was taken care of. There—he would—he had
               mentioned being locked in the closet so he did not—he does not
               like doors closed most of the time.


                                                     *****


               It was basically that they weren’t feeding the kids. He said—he
               had told me that they—there was not much food other than
               maybe ice cream once in a while or juice. It was not accessible to
               him. He had mentioned to me one time—he said that Mommy
               had gone to the store and she came home with a bunch of food

       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 14 of 24
               and he was so happy but it all got put up and it was never
               accessible to him. He stated that on a couple of occasions that
               [T.W.] had fixed a meal and he said I could smell it, I could see it
               looked so good, I was so hungry but he took it upstairs to the
               bedroom and ate and I didn’t get any. He did state that he was
               given a box of food for Christmas but that there was a note in it
               saying that he had to pay for it.


       Id. at 67-68. In Mother’s care, C.B. had a record of excessive school absences

       and tardy notices; and in placement, Swann remedied his school attendance

       record and participation. C.B. is enjoying “the normal things” in family life

       and visiting with Ca.B., while also “relinquish[ing] that caregiver role.” Id. at

       75.


[18]   Abby Jackson, foster mom to Ca.B, testified that, when Ca.B. was placed with

       her, he had a compromised immune system, was underweight,

       developmentally-delayed, had an extremely limited diet, struggled with

       different textures of foods, hoarded toys, and “just wasn’t functioning as a

       normal child.” Id. at. 82. She testified that, although he has demonstrated

       improvement after referrals for speech therapy, developmental special needs

       preschool, he still displays some abnormal behaviors:


               For one, he doesn’t know how to be carried. * * * * * He don’t
               [sic] even know how to ride on your hip like any child knows
               from an infant. When he goes to bed at night he does not get out
               of his bed in the morning. He waits for you to come get him still
               to this day. He um – he will lay there forever and ever and ever
               until you either come get him or now he’ll say Mama, Mama and
               he’ll let me know he’s awake and then I’ll come in and get him
               and then he’ll get out of his bed. He doesn’t like any doors

       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 15 of 24
               closed . . . . He’s scared to death of having closet doors shut. He
               – he’s scared to death to be left alone in a dark car (inaudible) be
               riding in a dark car at night. He’s still voicing those concerns
               now two years after being removed.


       Id. at 83-84. Jackson noted that (1) she has participated in Ca.B.’s therapies

       and has learned skills to help him cope; (2) Mother has not engaged in any of

       Ca.B.’s services; (3) Ca.B. is now “extremely bonded” to her; (4) Ca.B. eats a

       broader, healthier range of foods; (5) Ca.B.’s speaking ability is much

       improved; and (6) Ca.B. enjoys a more normal sibling relationship with C.B,

       whom he sees “at least every other week if not once a week.” Id. at 85, 87.

       Lastly, she testified that she and her husband want to adopt Ca.B. and that

       “he’s happy, . . . thriving, . . . bonded with us . . . . [and] he gets to be a normal

       child and in a loving, stable home.” Id. at 88.


[19]   The CASA testified that, based on her “consistent positive [drug] tests, her

       criminal activity” and lack of engagement or progress, allowing Mother to have

       an ongoing relationship with the children would put their safety at risk. Id. at

       95.


[20]   Mother testified that she was sober at the termination hearing dating back to her

       September 2017 incarceration for failing a drug test and testing positive for

       methamphetamine. Tr. Vol. II p. 12. She asked for additional time to receive

       services, demonstrate improvement, and to work toward reunification. She

       admitted that she was arrested during the pendency; that she used drugs in jail,

       but that she had remained sober for “a little bit over a month” at the time of the


       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 16 of 24
termination hearing. Id. at 125. On November 8, 2017, the trial court entered

its order terminating Mother’s parental rights. App. Vol. II pp. 86. As to each

child, the trial court found, among other things:


        23.) * * * * * a) . . .[M]other has not participated in services,
        visited with the child, or obtained or maintained sobriety;


        b) The child’s mother has failed to establish or maintain a
        relationship with the child since the opening of the related
        CHINS proceedings in this county for the child, which has been
        a period of 20 months;


        c) None of the conditions resulting in the child’s removal from
        the parents’ home and care have been remedied or even
        addressed by the child’s mother;


        d) Mother’s criminal dealings, including her associations with
        dangerous criminals, pose a threat to the child’s safety and
        wellbeing;


        e) Mother has stated that she wants to reunify with her children,
        but she has made no efforts to make that happen. Her actions
        speak louder than her words, and she continues to act only out of
        self-interest, to the determent [sic] of her child;


        24.) . . . [T]here is a reasonable probability that the continuation
        of the parent-child relationship between the biological mother
        and child poses a threat to the well-being of the child, and also
        that there is a reasonable probability that the conditions that
        resulted in the child’s removal from and continued placement
        outside the care and custody of the biological mother will not be
        remedied.



Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 17 of 24
               25.) The child has been removed from the home and care of the
               biological parents since January of 2016, a time period of
               approximately twenty (20) consecutive months through the date
               of the completion of the termination trial. The child has resided
               with his current pre-adoptive relative family since January of
               2016, a time period of approximately twenty (20) months at the
               close of the termination trial. The child knows this family as his
               own and expresses the desire and intention to remain in this
               home permanently as a member of that family. The child has
               positively responded to the stability and structure, as well as the
               love and nurturing, provided by this family, which was
               previously entirely lacking in his life.


               26.) The child’s DCS case managers, CASA, therapist, and
               relative caregiver have all testified that termination of the
               parent—child relationship and adoption of the child are in the
               child’s best interests. The Court agrees with these opinions, and
               now accepts and adopts them as its own finding of fact in these
               proceedings.


               27.) The description of the care, love, and attention given to the
               child by the relative caregivers, as well as the opinions cited
               above, also demonstrate that adoption is a satisfactory plan for
               the care and treatment of the child, which is now also found as
               fact for purposes of these termination proceedings.


       Id. at 18. Mother now appeals.


                                                    Analysis
[21]   Mother challenges the sufficiency of the evidence supporting termination of her

       parental rights. The Fourteenth Amendment to the United States Constitution

       protects the traditional right of parents to establish a home and raise their

       children. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A parent’s interest in
       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 18 of 24
       the care, custody, and control of his or her children is ‘perhaps the oldest of the

       fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65,

       120 S. Ct. 2054 (2000)). “Indeed the parent-child relationship is ‘one of the

       most valued relationships in our culture.’” Id. (quoting Neal v. DeKalb County

       Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). We recognize that

       parental interests are not absolute and must be subordinated to the child’s

       interests when determining the proper disposition of a petition to terminate

       parental rights. Id. Thus, “‘[p]arental rights may be terminated when the

       parents are unable or unwilling to meet their parental responsibilities.’” Id.

       (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).

       Courts need not wait until a child is irreversibly influenced by a deficient

       lifestyle such that his or her physical, mental, and social growth is permanently

       impaired before terminating the parent-child relationship. Castro v. State Office of

       Family & Children, 842 N.E.2d 367, 372 (Ind. Ct. App. 2006), trans. denied.

       “Rather, when the evidence shows that the emotional and physical

       development of a child in need of services is threatened, termination of the

       parent-child relationship is appropriate.” Id.


[22]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re I.A., 934 N.E.2d at 1132. We

       consider only the evidence and reasonable inferences that are most favorable to

       the judgment. Id. We must also give “due regard” to the trial court’s unique

       opportunity to judge the credibility of the witnesses. Id. (quoting Ind. Trial

       Rule 52(A)). Here, the trial court entered findings of fact and conclusions

       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 19 of 24
       thereon in granting DCS’s petition to terminate Mother’s parental rights, as

       required by Indiana Code Section 31-35-2-8(c). See In re N.G., 61 N.E.3d 1263,

       1265 (Ind. Ct. App. 2016). When reviewing findings of fact and conclusions

       thereon entered in a case involving a termination of parental rights, we apply a

       two-tiered standard of review. First, we determine whether the evidence

       supports the findings, and second, we determine whether the findings support

       the judgment. In re I.A., 934 N.E.2d at 1132. We will set aside the trial court’s

       judgment only if it is clearly erroneous. Id. A judgment is clearly erroneous if

       the findings do not support the trial court’s conclusions or the conclusions do

       not support the judgment. Id.


[23]   Indiana Code Section 31-35-2-8(a) provides that, “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the
                        wellbeing of the child.


       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 20 of 24
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must establish these allegations by clear and convincing evidence. Egly v.

       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


[24]   Mother contends there is insufficient evidence that there is a reasonable

       probability the conditions leading to the children’s removal from her care would

       not be remedied.5 In order to prove this element, DCS must establish (1) what

       conditions led to DCS placing and retaining the children in foster care; and (2)

       whether there is a reasonable probability that those conditions will not be

       remedied. I.A., 934 N.E.2d at 1134. When analyzing this issue, courts may

       consider not only the basis for the initial removal of the children, but also

       reasons for the continued placement of the children outside the home thereafter.

       In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. Courts must

       judge a parent’s fitness to care for his or her child at the time of the termination

       hearing, taking into consideration evidence of changed circumstances. A.D.S. v.




       5
         Because Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, DCS needed to prove only
       one of the requirements of subsection (B). We conclude there is sufficient evidence of a reasonable
       probability that the conditions resulting in the children’s removal from Mother’s care would not be remedied,
       and we need not address whether there is sufficient evidence that continuation of the parent-child
       relationship posed a threat to C.B. and Ca.B. See A.D.S., 987 N.E.2d at 1158 n.6.

       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018             Page 21 of 24
       Indiana Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013), trans.

       denied. The parent’s habitual patterns of conduct should be evaluated to

       determine the probability of future neglect or deprivation of the child. Id.

       Factors to consider include a parent’s prior criminal history, drug and alcohol

       abuse, history of neglect, failure to provide support, and lack of adequate

       housing and employment. Id. Courts also may consider services offered to the

       parent by DCS and the parent’s responses to those services. Id. DCS is not

       required to prove a parent has no possibility of changing; it need only establish

       a reasonable probability that no change will occur. Id.


[25]   Here, DCS removed the children because of Mother’s substance abuse and

       resulting inability to meet their basic, educational, and emotional needs.

       Mother’s house smelled of methamphetamine. Her addiction was so acute that

       she locked herself in the bathroom for hours to use methamphetamine and

       would eventually emerge only to remain in a stupor for hours. During the

       twenty-month long CHINS pendency, Mother did not make any progress

       toward achieving sobriety. Mother failed to submit to drug screens as asked.

       She lied under oath when she testified that she had not used illegal substances

       since July 2017. She was arrested during the pendency for dealing in

       methamphetamine and pled guilty to assisting a criminal in violation of the

       court’s orders that she abstain from possessing or using drugs. She failed to

       complete her court-ordered substance abuse assessment and was unsuccessfully

       discharged for noncompliance. Lastly, Mother lied to DCS about her

       enrollment in intensive outpatient classes for her substance abuse. Although


       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 22 of 24
       Mother asked on multiple occasions for services to be resumed, DCS family

       case manager McCarty testified that she failed to give a consistent string of

       negative drug screens, so DCS doubted her willingness and her ability to

       engaged in those services given that “[Mother] was not clean and sober during

       the summer[.]” Tr. Vol. II p. 111.


[26]   Mother’s addiction adversely affected the children in significant ways. Child

       therapist Vandenburgh testified that C.B. was “sad,” “distraught,” “angry,” and

       “hungry.” Id. at 54. He had a compromised immune system, was diagnosed

       with ADHD, PTSD, anxiety, behavioral problems, and obsessed about food

       availability because he and Ca.B frequently went unfed. Mother’s inability to

       properly parent and provide for the children prompted then-six-year-old C.B.,

       who understood that Mother was abusing drugs, to assume a parental posture

       and to feel responsible for caring for, feeding, and even forgoing meals to ensure

       that Ca.B had food to eat. He frequently missed or was late to school and failed

       to complete his homework. C.B. had violent ideations and mixed emotions

       regarding Mother. Ca.B., on the other hand, was underweight,

       developmentally-delayed, had dietary issues, and was not functioning normally.

       The trial court heard considerable testimony regarding the “trauma” that the

       children suffered due to Mother’s lack of supervision, inattention, and neglect.

       Id. In sum, there is clear and convincing evidence that Mother’s substance

       abuse led to the children’s removal from Mother’s care and that there was a

       reasonable probability—given her complacency and failure to engage in any

       related services—that the condition could not be remedied.


       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018   Page 23 of 24
[27]   Mother also asserts that DCS failed to prove that termination of her parental

       rights was in the children’s best interests. “A parent’s historical inability to

       provide adequate housing, stability, and supervision, coupled with a current

       inability to provide the same, will support a finding that termination of the

       parent-child relationship is in the child’s best interests.” Castro, 842 N.E.2d at

       374. The testimony of a child’s guardian ad litem or special advocate or

       professional caseworkers also can be evidence that termination is in a child’s

       best interests. McBride v. Monroe County Office of Family & Children, 798 N.E.2d
185, 203 (Ind. Ct. App. 2003). Both factors are present here: Mother’s inability

       to maintain sobriety, along with testimony from the CASA and the DCS case

       managers opining that termination was in the children’s best interests.6


                                                   Conclusion
[28]   There is sufficient evidence to support the termination of Mother’s parental

       rights to her children. We affirm.


[29]   Affirmed.


[30]   Vaidik, C.J., and Pyle, J., concur.




       6
         We do not reach Mother’s contention that DCS failed to make reasonable efforts to reunify or preserve her
       family as this is not among the Indiana Code Section 31-35-2-4(b)(2) statutory factors.

       Court of Appeals of Indiana | Memorandum Decision 30A05-1711-JT-2788 | July 2, 2018            Page 24 of 24